15-1340
Lin v. Sessions
                                                                                    BIA
                                                                               Nelson, IJ
                                                                            A200 594 144

                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING
A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).
A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED
BY COUNSEL.

     At a stated term of the United States Court of Appeals for
the Second Circuit, held at the Thurgood Marshall United States
Courthouse, 40 Foley Square, in the City of New York, on the
18th day of April, two thousand seventeen.

PRESENT:
         REENA RAGGI,
         SUSAN L. CARNEY,
         CHRISTOPHER F. DRONEY,
              Circuit Judges.
_____________________________________

QING LIN,
                  Petitioner,

                  v.                                              15-1340
                                                                  NAC
JEFFERSON B. SESSIONS III,
UNITED STATES ATTORNEY GENERAL,
         Respondent.*
_____________________________________




* Pursuant to Federal Rule of Appellate Procedure 43(c)(2),
Attorney General Jefferson B. Sessions III is automatically
substituted for former Attorney General Loretta E. Lynch as
Respondent.
FOR PETITIONER:              Mona Liza Fabular Lao, Fabular, Li
                             & Associates, P.C., New York,
                             New York.

FOR RESPONDENT:              Benjamin C. Mizer, Principal
                             Deputy     Assistant    Attorney
                             General; Greg D. Mack, Senior
                             Litigation Counsel; Hillel R.
                             Smith,   Attorney,   Office   of
                             Immigration Litigation, United
                             States Department of Justice,
                             Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a Board

of Immigration Appeals (“BIA”) decision, it is hereby ORDERED,

ADJUDGED, AND DECREED that the petition for review is DENIED.

    Petitioner Qing Lin, a native and citizen of China, seeks

review of the BIA’s affirmance of an Immigration Judge’s (“IJ”)

denial of asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”). See In re Qing Lin, No. A200

594 144 (B.I.A. Mar. 30, 2015), aff’g No. A200 594 144 (Immig.

Ct. N.Y.C. Feb. 26, 2013).

    Under the circumstances of this case, we review the decision

of the IJ as supplemented by the BIA, see Yan Chen v. Gonzales,

417 F.3d 268, 271 (2d Cir. 2005), applying well established

standards of review, see Xiu Xia Lin v. Mukasey, 534 F.3d 162,

165–66 (2d Cir. 2008).   In so doing, we assume the parties’

familiarity with the underlying facts and procedural history

of this case.

                               2
    For asylum applications like Lin’s, the agency, upon

“[c]onsidering the totality of the circumstances,” may base a

credibility finding on the applicant’s “demeanor, candor, or

responsiveness,”     the   plausibility     of   her    account,     and

inconsistencies in her statements and other record evidence

“without regard to whether” those inconsistencies go “to the

heart    of    the     applicant’s        claim.”          8   U.S.C.

§ 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 F.3d at 163–

64. “We defer therefore to an IJ’s credibility determination

unless . . . it is plain that no reasonable fact-finder could

make such an adverse credibility ruling.”              Xiu Xia Lin v.

Mukasey, 534 F.3d at 167.

    Here, the agency reasonably relied on inconsistencies among

Lin’s testimony, the testimony of her alleged uncle, and a letter

from her alleged cousin regarding whether they were related.

See Xiu Xia Lin v. Mukasey, 534 F.3d at 166–67. Specifically,

Lin referred to the cousin as either sponsor or cousin, but the

cousin’s affidavit said Lin was his nephew, while the uncle,

who was called as a witness to corroborate Lin’s church

attendance, claimed not to know the cousin (who allegedly was

his son) and denied that he and Lin were related.                  These

inconsistencies alone are sufficient support for the adverse


                                 3
credibility determination because they indicate that Lin

fabricated her claim of continuing church attendance. See Siewe

v. Gonzales, 480 F.3d 160, 170 (2d Cir. 2007) (“So a single false

document or a single instance of false testimony may (if

attributable to the petitioner) infect the balance of the alien’s

uncorroborated    or   unauthenticated    evidence.”).      When

confronted with these discrepancies, Lin gave a series of

inconsistent responses that did fully explain the contradicting

evidence.   The IJ was not required to credit Lin’s various

shifting justifications. See Majidi v. Gonzales, 430 F.3d 77,

80 (2d Cir. 2005) (“A petitioner must do more than offer a

plausible explanation for his inconsistent statements to secure

relief; he must demonstrate that a reasonable fact-finder would

be compelled to credit his testimony.” (citations and internal

quotation marks omitted)).

     The adverse credibility determination is further supported

by an inconsistency between Lin’s testimony and documentary

evidence regarding her practice of Christianity in China. She

confirmed that she first attended church in China on June 21,

2009, but submitted a letter from the church that she accepted

Jesus Christ as her savior on June 1, 2009. The agency was not




                               4
required to accept Lin’s explanation that the letter contained

an error. See id.

     Given the multiple inconsistencies within and among the

testimony   and   documentary   evidence,   substantial   evidence

supports the agency’s adverse credibility determination.       See

Xiu Xia Lin v. Mukasey, 534 F.3d at 165–66.      That finding is

dispositive of asylum, withholding of removal, and CAT relief

because all three claims are based on the same factual predicate.

See Paul v. Gonzales, 444 F.3d 148, 156–57 (2d Cir. 2006).

     For the foregoing reasons, the petition for review is

DENIED. As we have completed our review, any pending motion for

a stay of removal in this petition is DISMISSED as moot.



                         FOR THE COURT:
                         Catherine O’Hagan Wolfe, Clerk of Court




                                 5